IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RL MECHANICAL, INC.,                        : No. 456 MAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
THE RC COMPANY, INC.,                       :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.